959 F.2d 234
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles CONSOLO, Petitioner-Appellant,v.Phillip PARKER, Respondent-Appellee.
No. 91-4063.
United States Court of Appeals, Sixth Circuit.
April 7, 1992.

Before MERRITT, Chief Judge, and BOYCE F. MARTIN, Jr. and SILER, Circuit Judges.

ORDER

1
Charles Consolo, an Ohio state prisoner, requests the appointment of counsel on appeal from the district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Consolo was convicted following a jury trial of aggravated arson and involuntary manslaughter, and was sentenced to ten to twenty-five years imprisonment.   In this habeas petition, he argued that the trial court erroneously allowed two witnesses to be questioned regarding their prior inconsistent statements, which he alleged were coerced and false.   He also argued that the evidence was insufficient to support his conviction.   The magistrate judge recommended that the petition be denied, and the district court adopted this recommendation over Consolo's objections.


3
Upon consideration, it is concluded that this petition was properly denied.   There was no error by the trial court in admitting the evidence of the witnesses' prior statements, which was clearly relevant to their credibility.   The arguments that the prior statements were coerced and false were presented to the jury, which chose to credit the prior statements over the trial testimony of the witnesses.   A jury's resolution of credibility questions is entitled to great deference.   See Brown v. Davis, 752 F.2d 1142, 1147 (6th Cir.1985).   It is also concluded that the evidence in this case was sufficient to support the conviction.


4
Accordingly, the request for counsel is denied and the district court's order denying this petition for a writ of habeas corpus is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.